     Case 2:19-cr-00595-CAS Document 115 Filed 03/08/21 Page 1 of 5 Page ID #:954



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     CHELSEA NORELL (Cal. Bar No. 280831)
 4   LINDSAY BAILEY (Cal. Bar No. 285047)
     Assistant United States Attorneys
 5   Violent and Organized Crime/International
     Narcotics, Money Laundering, and Racketeering
 6   Sections
          1400 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-2624/6875
          Facsimile: (213) 894-0141
 9        E-mail:    chelsea.norell@usdoj.gov
                     Lindsay.bailey@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 19-595(A)-CAS

15              Plaintiff,                    FILING OF EXHIBITS ADMITTED BY THE
                                              GOVERNMENT DURING THE MARCH 2,
16                   v.                       2021 HEARING ON DEFENDANT’S
                                              SUPPRESSION MOTION
17   EDWARD BUCK,

18              Defendant.

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the Acting United States Attorney for the Central District
22   of California and Assistant United States Attorneys Chelsea Norell
23   and Lindsay Bailey, hereby files its Exhibits Admitted by the
24   //
25   //
26   //
27   //
28   //
     Case 2:19-cr-00595-CAS Document 115 Filed 03/08/21 Page 2 of 5 Page ID #:955



 1   Government During the March 2, 2021 Hearing on Defendant’s

 2   Suppression Motion.

 3

 4   Dated: March 8, 2021                 Respectfully submitted,

 5                                        TRACY L. WILKISON
                                          Acting United States Attorney
 6
                                          BRANDON D. FOX
 7                                        Assistant United States Attorney
                                          Chief, Criminal Division
 8

 9                                              /s/
                                          CHELSEA NORELL
10                                        Assistant United States Attorney
11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
Case 2:19-cr-00595-CAS Document 115 Filed 03/08/21 Page 3 of 5 Page ID #:956




                   EXHIBIT 1
             SUBJECT TO PROTECTIVE ORDER
Case 2:19-cr-00595-CAS Document 115 Filed 03/08/21 Page 4 of 5 Page ID #:957




                                                                               BUCK_004378
Case 2:19-cr-00595-CAS Document 115 Filed 03/08/21 Page 5 of 5 Page ID #:958




          EXHIBIT 2
    [CD Containing Video Filed
           Manually]
